Matter of Weise (2018 NY Slip Op 03063)





Matter of Weise


2018 NY Slip Op 03063


Decided on April 27, 2018


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 27, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: CENTRA, J.P., LINDLEY, CURRAN, AND WINSLOW, JJ. (Filed Apr. 12, 2018.)


&em;

[*1]MATTER OF LESLIE ANNE WEISE, FOR REINSTATEMENT TO THE PRACTICE OF LAW IN THE STATE OF NEW YORK.

MEMORANDUM AND ORDER
Order entered terminating suspension and granting application for reinstatement to the practice of law.